 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   ISIS AVINA,                                         Case No.: 18-CV-1728-W (MSB)
12                                      Plaintiff,
                                                         ORDER:
13   v.
                                                         (1) ADOPTING REPORT AND
14   ANDREW SAUL,
                                                         RECOMMENDATION [DOC. 22];
     Commissioner of Social Security,
15
                                     Defendant.          (2) GRANTING PLAINTIFF’S
16
                                                         MOTION FOR SUMMARY
17                                                       JUDGMENT [DOC. 15];
18
                                                         (3) DENYING DEFENDANT’S
19                                                       MOTION FOR SUMMARY
                                                         JUDGMENT [DOC. 16]; AND
20
21                                                       (4) REMANDING CASE
22
23         On April 9, 2018, Plaintiff Isis Avina filed this action seeking judicial review of
24   the Social Security Commissioner’s final decision denying her claim for a period of
25   disability insurance benefits and supplemental security income under Title II and Title
26   XVI of the Social Security Act. (See Compl. [Doc. 1].) The matter was referred to the
27   Honorable Michael Berg, United States Magistrate Judge, for a report and
28   recommendation pursuant to 28 U.S.C. § 636(b)(1). (See Aug. 10, 2018 Order [Doc. 6];
                                                     1
                                                                                18-CV-1728-W (MSB)
 1   Order of Transfer [Doc. 14].) Thereafter, the parties filed cross-motions for summary
 2   judgment. (Pl.’s Mot. [Doc. 15]; Def.’s Mot. [Doc. 16].)
 3         On August 5, 2019, Judge Berg issued a Report and Recommendation (“R&R”)
 4   recommending that the Court grant Plaintiff’s motion for summary judgment, deny
 5   Defendant’s motion for summary judgment, and remand this action for further
 6   proceedings. (R&R [Doc. 22] p. 17.) Judge Berg ordered that any objections be filed by
 7   August 16, 2019. (Id.) No objections were filed. There has been no request for
 8   additional time to object.
 9         A district court’s duties concerning a magistrate judge’s report and
10   recommendation and a respondent’s objections thereto are set forth in Rule 72(b) of the
11   Federal Rules of Civil Procedure and 28 U.S.C. § 636(b)(1). When no objections are
12   filed, the district court is not required to review the magistrate judge’s report and
13   recommendation. See United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
14   (reasoning that 28 U.S.C. § 636(b)(1)(C) “makes it clear that the district judge must
15   review the magistrate judge’s finding and recommendations de novo if objection is made,
16   but not otherwise”); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003)
17   (concluding that where no objections were filed, the District Court had no obligation to
18   review the magistrate judge’s report). This rule of law is well-established within both the
19   Ninth Circuit and this district. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir.
20   2005) (“Of course, de novo review of a R & R is only required when an objection is
21   made to the R & R[.]”) (citing Reyna-Tapia, 328 F.3d at 1121); Nelson v. Giurbino, 395
22   F. Supp. 2d 946, 949 (S.D. Cal. 2005) (Lorenz, J.) (adopting the R&R without review
23   because neither party filed objections despite having the opportunity to do so); see also
24   Nichols v. Logan, 355 F. Supp. 2d 1155, 1157 (S.D. Cal. 2004) (Benitez, J.).
25   //
26   //
27   //
28   //

                                                   2
                                                                                  18-CV-1728-W (MSB)
 1         Accordingly, the Court accepts Judge Berg’s recommendation and ADOPTS the
 2   R&R [Doc. 22] in its entirety.
 3         For the reasons stated in the R&R, which is incorporated herein by reference, the
 4   Court GRANTS Plaintiff’s motion for summary judgment [Doc. 15], and DENIES
 5   Defendant’s motion for summary judgment [Doc. 16].
 6         This case is remanded for further proceedings consistent with this opinion.
 7
 8         IT IS SO ORDERED.
 9
10   Dated: August 19, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                              18-CV-1728-W (MSB)
